HELD BY THE COURT:
That the witnesses do not materially differ, except as to the distance from the docks at which it took place, and the speed of the Girdler. That the Girdler having just gone about, and having but little headway on, it was not in her power to have luffed so as have avoided the Ariel. No collision could have taken place but from *763the untoward circumstance that the ferryboat was passing across the track of the vessels just as they had gone about. The luffing of the Ariel was necessary to avoid the ferry-boat, but it unfortunately brought her across the track of the Grace Girdler at a moment when she had no power to avoid a collision. That the collision must be considered an inevitable accident.
[NOTE. The libelants appealed to the circuit court, which affirmed this decision. Case not reported. From the decision of the circuit court they appealed to the supreme court, where the decision was again affirmed. Mr, Justice Swayne delivered the opinion of the court. He considered that from all the testimony in the case it is a fair presumption that the accident was inevitable. He said: “Inevitable accident is where a vessel is pursuing a lawful avocation in a lawful manner, using the proper precautions against danger, and an accident occurs. The highest degree of caution that can be used is not required. It is enough that it is reasonable under the circumstances. — such as is usual in similar cases, and has been found by long experience to be sufficient to answer the end in view, the safety of life and property.-’ But if the accident was not inevitable, the learned justice considered the Ariel to be in fault, or at least there is doubt. He says: “Where there is a reasonable doubt as to which party is to blame, the loss must be sustained by the party on whom it has fallen.” 7 Wall. (74 U. S.) 19G.]
Libel dismissed, with costs.